IN THE SUPREME COURT OF IOWA
                              No. 12–0228

                          Filed May 18, 2012


IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

KAREN A. TAYLOR,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission reports respondent committed ethical

misconduct     and   recommends   a   public   reprimand.   ATTORNEY

REPRIMANDED.



      Charles L. Harrington and N. Tré Critelli, Des Moines, for

complainant.


      Karen A. Taylor, Des Moines, pro se.
                                               2

APPEL, Justice.
          This matter comes before us on the report of a division of the
Grievance Commission of the Supreme Court of Iowa (commission). See
Iowa Ct. R. 35.10. The Iowa Supreme Court Attorney Disciplinary Board
(Board) alleges the respondent, attorney Karen Taylor, engaged in
multiple instances of misconduct in violation of several rules of
professional conduct. The commission recommends a public reprimand.
Upon our de novo review, we agree with the recommendation of the
commission.
          I. Procedural and Factual Background.
          A. Introduction. In September 2011, the Board filed a complaint
against Taylor.         The Board alleges that Taylor violated several rules of
professional conduct in her representation of Sharilyn Norin and Derrick
Coleman in appeals of family law matters. 1
          In Count I, the Board alleges Taylor represented Norin in a child in
need of assistance (CINA) proceeding. In that proceeding, Norin sought
to challenge the placement of Norin’s nephew outside the family.                      The
Board alleges that Taylor failed to file a timely appeal to an adverse
ruling, causing dismissal of the appeal. The Board further asserts that
Taylor failed to advise her client of the dismissal in a timely fashion and
misled the client regarding the reason for the dismissal.                     The Board
alleges that Taylor’s conduct violated rule 32:1.3 (neglect), rule
32:1.4(a)(3) (failing to keep a client reasonably informed about the status
of a matter), rule 32:1.4(a)(4) (failing to promptly comply with reasonable
requests for information), rule 32:8.4(c) (engaging in conduct involving
misrepresentation), and rule 32:8.4(d) (engaging in conduct prejudicial to
the administration of justice).

          1The   Board voluntarily dismissed a third count against Taylor involving another
client.
                                          3

      In Count II, the Board alleges that Taylor represented Coleman in a

modification proceeding where Coleman sought to alter a child custody

arrangement. The Board alleges that Taylor failed to properly prosecute

the appeal after an adverse ruling, causing dismissal of the appeal. The

Board further asserts that Taylor failed to inform the client of the true

basis of the dismissal.       Based on these allegations, the Board asserts

that Taylor violated rule 32:1.3, rule 32:8.4(c), and rule 32:8.4(d).

      The commission held a brief hearing.               The Board offered into

evidence exhibits and called Taylor to testify.           The facts were largely

undisputed.      Following the hearing, the commission concluded that

Taylor     had   violated    rules   of   professional    conduct   during   her

representation of Norin and Coleman and recommended that Taylor

receive a public reprimand.

      B. Facts Established at the Hearing.

      1.    Norin matter.     Norin retained Taylor in August 2008 for the

purpose of filing a motion to intervene in a CINA matter. Norin sought to

contest the placement of her nephew with a nonfamily member.                 The

district court denied Norin’s request for a change of placement on

November 10.      Because the matter related to CINA issues, Taylor had

fifteen days after the entry of the ruling to file a notice of appeal. See

Iowa R. App. P. 6.101.

      Taylor filed a notice of appeal on December 10, thirty days after the

entry of the ruling.        Taylor stated the belated filing was due to her

mistaken belief that she had thirty days to file the notice of appeal.

Taylor stated that she was aware that the fifteen-day deadline applied to

appeals involving the termination of parental rights.          Taylor explained,

however, that she did not realize matters involving child placement were
                                     4

also subject to the fifteen-day deadline, instead of the thirty-day

deadline.

      On December 24, the guardian ad litem of Norin’s nephew filed a

motion to dismiss based upon Taylor’s failure to file a timely notice of

appeal. Taylor did not resist the motion, and on January 29, 2009, this

court dismissed the appeal.

      The Board further asserts that Taylor engaged in neglect by not

seeking an extension of time to file her brief under Iowa Rule of Appellate

Procedure 6.101(5), which allows a motion for an extension of time to be

filed within sixty days of the original deadline when the clerk of the

district court has failed to notify a prospective appellant of the filing of

the order or judgment.     According to the Board’s calculation, Taylor

could have filed such a motion by January 24, 2009. In her answer to

the Board’s charges, Taylor denied that she was aware that such an

extension could be obtained. At the hearing, Taylor testified she “could

have still filed a Notice of Appeal on time” because she received the order

on November 25, within fifteen days of the filing of the order.      Taylor

stated she did not file the notice of appeal on the 25th because she

believed she had until December 10 to do so. Thus, according to Taylor,

“the delay for getting a Notice of Appeal filed was irrespective of whether

or not I got the order on time, but because of my mistake.”

      Taylor did not immediately inform Norin of the dismissal.         On

February 10, 2009, Norin sent an e-mail to Taylor requesting a copy of

the appellate brief. On March 19, Norin sent another e-mail expressing

her dissatisfaction with Taylor’s efforts to communicate the status of the

matter.     Taylor responded to the March 19 e-mail on the same day.

Taylor’s reply, however, did not tell Norin of the dismissal or of Taylor’s

error. Instead, Taylor said she would send to Norin the appellate brief,
                                     5

as requested. Norin responded the next day and stated she received the

appellate brief, but wished to know when the brief was filed.

      Taylor testified that she first informed Norin of the dismissal in a

letter dated March 23.       The letter was offered into evidence at the

hearing. The March 23 letter told Norin the appeal had been dismissed

and that Taylor incorrectly calculated the time for filing the appeal.

Taylor acknowledged the “error,” though she stated that “by the time that

we received a copy of the Order we were already outside of the time frame

for the filing of the appeal.”

      Norin sent Taylor another e-mail on March 26, which suggested

Norin had not received Taylor’s March 23 letter. Norin’s e-mail requested

the date Taylor filed the brief and information regarding whether the

other side had submitted its response to Taylor’s brief. Norin again e-

mailed Taylor on June 9, stating, “We have been trying to patiently wait

for news regarding our appeal on behalf of our nephew . . . . The appeal

was filed around Thanksgiving.     Has a decision been made?      Has any

information come to you?” On June 11, Joan Ryan, a family member of

Norin, sent Taylor another e-mail.        The e-mail expressed Ryan’s

disappointment in Taylor’s “lack of professionalism and communication.”

Ryan further noted her family’s frustration over Taylor’s consistent

failure to respond to their phone calls and e-mails.      Ryan requested

Taylor provide information relating to the status of the appeal. Taylor did

not respond to the March 26, June 9, or June 11 e-mails.

      Taylor testified she did not at first inform Norin of the dismissal

because she “wasn’t quite sure how to handle” the situation.        Taylor

acknowledged her failure to inform Norin of the dismissal “compounded

the problem.”       When asked whether her failure to disclose was

intentional, Taylor responded:
                                     6
      The Motion to Dismiss came after I had already initially
      worked on the brief and stuff, so initially I . . . wasn’t
      completely forthright . . . about the dismissal, and I believe
      there was probably a two-month period of time after I knew
      about it where we kind of led her to believe that it hadn’t—I
      hadn’t been forthright about the dismissal, and . . . I kind of
      led her to believe that it was still pending.

      In hindsight, Taylor realizes she should have immediately informed

Norin of her error and that it resulted in dismissal of the appeal. Taylor

reports she has since implemented measures to ensure her clients are

better informed and deadlines are met.

      2. Coleman matter. In June 2008, Taylor began representation of

Coleman in a matter involving a modification of a dissolution decree.

The district court denied Coleman’s request to modify the decree on

September 29, 2009. Because the matter involved child custody issues,

the expedited deadlines of rule 6.902(1)(a) applied.

      Although Taylor filed a timely notice of appeal, the combined

certificate did not state whether the expedited deadline applied, as

required by rule 6.804(4) of the rules of appellate procedure.       Taylor

subsequently filed two applications to extend the filing date of the proof

brief and designation of appendix.       Neither application stated whether

the expedited deadlines applied in violation of rule 6.1003(2).

      The appellee in the matter filed a motion to dismiss, which noted

the appeal involved child custody issues. The motion to dismiss was not

resisted. The court order granting the motion to dismiss noted that it

was not resisted and further stated that “[t]he motion to dismiss

indicates that this appeal involves child custody issues, though this was

not noted by the appellant in the combined certificate or in his two

extension requests, as is required by the rules.”

      Taylor stated she did not indicate in her court filings that the

expedited deadlines controlled the Coleman appeal because she believed
                                       7

they were inapplicable. Taylor explained that she thought the expedited

deadlines did not apply because the Coleman appeal involved child

visitation issues, not matters involving child custody. Thus, based on

her erroneous interpretation of the rules of appellate procedure, Taylor

requested extensions to extend the filing dates. Taylor further testified

she had been experiencing problems in her personal life, which

ultimately culminated in a divorce.

      Within ten days of the dismissal, Taylor sent a letter to Coleman

advising of the dismissal. The letter stated that the dismissal was due to

Taylor’s “fail[ure] to file the original proof brief as required as the

docketing date missed my calendar.”

      II. Standard of Review.

      We review the findings of the commission de novo. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Johnson, 792 N.W.2d 674, 677 (Iowa 2010).

The Board must prove misconduct by a “convincing preponderance of the

evidence.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Earley, 774 N.W.2d
301, 304 (Iowa 2009). This burden is less demanding than proof beyond

a   reasonable   doubt,   but     requires   a   greater    showing    than    the

preponderance of the evidence standard. Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Lett, 674 N.W.2d 139, 142 (Iowa 2004).                    Once

misconduct is proven, we may impose a “lesser or greater sanction than

the discipline recommended by the grievance commission.” Earley, 774
N.W.2d at 304 (citations and internal quotation marks omitted).

      III. Ethical Violations.

      A. Neglect. Iowa Rule of Professional Conduct 32:1.3 states, “A

lawyer   shall   act   with    reasonable    diligence     and   promptness     in

representing a client.”       Iowa R. Prof’l Conduct 32:1.3.          Despite the

linguistic differences of its predecessor, DR 6–101(A)(3), we have cited
                                    8

neglect cases under DR 6–101(A)(3) as precedent in interpreting rule

32:1.3.   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Van Ginkel, 809
N.W.2d 96, 102 (Iowa 2012); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Dolezal, 796 N.W.2d 910, 915 (Iowa 2011). In this case, neither party

has argued that rule 32:1.3 should be interpreted or applied differently

than DR 6–101(A)(3).

      Generally, a violation of rule 32:1.3 cannot be found if “the acts or

omissions complained of were inadvertent or the result of an error of

judgment made in good faith.” Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Joy, 728 N.W.2d 806, 812 (Iowa 2007). An attorney does not typically

commit neglect by missing a single deadline. Van Ginkel, 809 N.W.2d at

102. Instead, neglect involves a consistent failure to perform obligations

the lawyer has assumed or a “conscious disregard for the responsibilities

a lawyer owes to a client,” and may arise when an attorney repeatedly

fails to meet deadlines.    Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Lickiss, 786 N.W.2d 860, 867 (Iowa 2010) (citation and internal quotation

marks omitted); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Grotewold, 642 N.W.2d 288, 293 (Iowa 2002).             Further, ordinary

negligence does not constitute neglect.         Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Gottschalk, 729 N.W.2d 812, 817 (Iowa 2007); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Moorman, 683 N.W.2d 549,

551–52 (Iowa 2004).

      We conclude the Board failed to establish by a convincing

preponderance of the evidence that Taylor violated rule 32:1.3 in both

the Norin and Coleman matters.          This is not a case in which the

attorney’s repeated failure to comply with appellate deadlines resulted in

administrative dismissal. See Dolezal, 796 N.W.2d at 915; Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Daggett, 653 N.W.2d 377, 380 (Iowa
                                      9

2002). Nor is this a case in which the attorney used the clerk’s office as

a private tickler system. See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Curtis, 749 N.W.2d 694, 699 (Iowa 2008). While Taylor’s actions in each

matter resulted in the dismissal of each appeal, the record indicates

Taylor’s actions were the result of negligence rather than neglect. See

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Wintroub, 745 N.W.2d 469, 475

(Iowa 2008) (holding attorney’s failure to timely designate expert,

resulting in dismissal of action, did not constitute neglect).

      B. Communication. Rule 32:1.4(a)(3) states a lawyer shall “keep

the client reasonably informed about the status of the matter.” Iowa R.

Prof’l Conduct 32:1.4(a)(3).    The comments to rule 32:1.4 state that

paragraph (a)(3) requires a lawyer to keep the client reasonably informed

about “significant developments affecting . . . the substance of the

representation.” Id. cmt. 3. The Board alleges Taylor violated this rule

by failing to inform Norin of the dismissal. We agree. The Norin appeal

was dismissed on January 29, 2009.         Taylor, however, failed to notify

Norin of the dismissal for nearly two months. We are therefore satisfied

the Board established Taylor failed to keep her client reasonably

informed about the status of the Norin matter.

      The Board has also proven Taylor violated rule 32:1.4(a)(4). Rule

32:1.4(a)(4) provides that a lawyer shall “promptly comply with

reasonable requests for information.”       Id. r. 32:1.4(a)(4).   Following

dismissal of the Norin appeal, Norin wrote Taylor several e-mails

inquiring generally into the status of the matter. Norin also requested a

copy of the appellate brief on multiple occasions. Taylor responded to

these inquiries by sending the March 23 letter informing her clients of

the dismissal. Yet three additional letters were sent to Taylor following

March 23. The letters again requested information regarding the status
                                    10

of the matter, the date on which Taylor filed the appeal, and a copy of the

appellate brief.   Taylor did not respond to any of these requests.

Therefore, the Board has proven by a convincing preponderance of the

evidence Taylor failed to promptly comply with reasonable requests for

information.

      C.    Misrepresentation.      Iowa Rule of Professional Conduct

32:8.4(c) states it is professional misconduct for a lawyer to “engage in

conduct involving dishonesty, fraud, deceit, or misrepresentation.” Id. r.

32:8.4(c). Misrepresentation generally requires proof of intent to deceive.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Thomas, 794 N.W.2d 290, 294

(Iowa 2011); see also Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Smith, 569 N.W.2d 499, 501 (Iowa 1997) (interpreting DR 1–102(A)(4)

and stating “[t]he key question is whether the effect of the lawyer’s

conduct is to mislead rather than to inform.” (citation and internal

quotation marks omitted)).    The Board must prove the attorney acted

with some level of scienter greater than negligence. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Netti, 797 N.W.2d 591, 605 (Iowa 2011).

      We conclude Taylor violated rule 32:8.4(c) in the Norin matter but

not the Coleman matter.      Norin sent Taylor an e-mail on February 10

and March 19 requesting information relating to the appeal and

expressing dissatisfaction with Taylor’s efforts to keep her informed

about the status of the matter. Taylor’s first response on March 19 did

not inform Norin of the dismissal. Instead, Taylor explained she would

send a copy of the appellate brief as requested even though she knew the

appeal had been dismissed.       Taylor testified that she had not been

“forthright about the dismissal,” and that there was a period of time in

which she “kind of led [Norin] to believe that [the appeal] was still

pending.”
                                          11

        Taylor then sent a letter dated March 23, 2009, clearly explaining

the reason for the dismissal. We credit Taylor’s testimony that the letter

was sent. Nonetheless, the communication of March 19 amounts to a

misrepresentation, and Taylor does not argue to the contrary.

        Under       these     circumstances,     we   are     satisfied     Taylor’s

communication and conduct following the dismissal of the Norin appeal

constitutes conduct involving misrepresentation in violation of rule

32:8.4(c). See Thomas, 794 N.W.2d at 294 (concluding attorney deceived

client in a letter stating he would “get to the bottom of the matter” when

the attorney knew the case had been dismissed).

        In the Coleman matter, however, on this record we are unable to

determine whether Taylor acted with a level of scienter greater than

negligence.        The Board alleges Taylor’s letter to Coleman stating the

appeal had been dismissed due to her failure to timely file a proof brief

amounts to a misrepresentation because the true reason for the

dismissal was her failure to include a notice of the expedited deadlines in

the court filings. Taylor reasonably testified that she believed the appeal

had been dismissed due to her dilatory conduct and not her failure to

include the notice in the appeal documents.                 Further, Taylor took

responsibility for the dismissal in the letter to Coleman, stating the court

granted the dismissal due to her “failure” to file the necessary brief. The

letter also indicates Taylor attached the order granting dismissal.              On

these     facts,    the     Board   has   not   established   by   a      convincing

preponderance of the evidence Taylor had a level of scienter greater than

negligence in her correspondence with Coleman. We therefore hold the

Board failed to prove Taylor violated rule 32:8.4(c) in the Coleman

matter.
                                     12

       D. Conduct Prejudicial to the Administration of Justice. Rule

32:8.4(d) prohibits a lawyer from engaging in “conduct that is prejudicial

to the administration of justice.” Iowa R. Prof’l Conduct 32:8.4(d). Rule

32:8.4(d) is nearly identical to its predecessor, DR 1–102(A)(5). See Iowa

Code of Prof’l Responsibility DR 1–102(A)(5); Van Ginkel, 809 N.W.2d at

102.   Conduct is prejudicial to the administration of justice when it

impedes “the efficient and proper operation of the courts or of ancillary

systems upon which the courts rely by violating well-understood norms

and conventions of the practice of law.” Van Ginkel, 809 N.W.2d at 103

(citation and internal quotation marks omitted).     Examples of conduct

prejudicial to the administration of justice include “paying an adverse

expert witness for information regarding an opponent’s case preparation,

demanding a release in a civil action as a condition of dismissing

criminal charges, and knowingly making false or reckless charges

against a judicial officer.”   Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Templeton, 784 N.W.2d 761, 768 (Iowa 2010). The Board alleges Taylor

violated this rule in both the Norin and Coleman matters by filing an

appeal that was ultimately dismissed.

       This court has held that a neglectful failure to prosecute an appeal,

which results in an administrative dismissal, constitutes conduct

prejudicial to the administration of justice.      See, e.g., Dolezal, 796
N.W.2d at 914; Iowa Supreme Ct. Att’y Disciplinary Bd. v. Knopf, 793
N.W.2d 525, 530 (Iowa 2011); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Wengert, 790 N.W.2d 94, 101 (Iowa 2010); Daggett, 653 N.W.2d at 380.

We have also held an attorney can be in violation of rule 32:8.4(d) when

an appeal is administratively dismissed even though the attorney did not

commit neglect in the handling of the appeal. See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Wright, 758 N.W.2d 227, 230–31 (Iowa 2008). Yet, in
                                      13

each of these cases, the administrative dismissal came after the

attorneys abandoned prosecution of the appeal and failed to dismiss the

appeal before administrative dismissal.      Also, in those cases the clerk

filed an order accomplishing the dismissal or filed a default notice to

dismiss. The case before us, however, is distinguishable.

      In this case, Taylor did not allow the appeals to be administratively

dismissed following the clerk’s default notice. See Knopf, 793 N.W.2d at

530 (stating ignoring deadlines, which results in default notices from

clerk, constitutes conduct prejudicial to the administration of justice).

The record does not indicate whether the clerk filed any default notice

related to either appeal.     See Wengert, 790 N.W.2d at 101 (holding

attorney’s failure to timely file proof brief, followed by default notice from

clerk, constituted neglect and conduct prejudicial to the administration

of justice when attorney ignored default notice); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Tompkins, 733 N.W.2d 661, 669 (Iowa 2007) (holding

disregard of notice of default constitutes neglect and conduct prejudicial

to the administration of justice).         Instead, the record shows the

dismissals resulted from motions to dismiss filed by the opponents of

Norin and Coleman in light of Taylor’s negligent failure to appreciate the

applicability of the expedited deadlines. Under these circumstances, the

Board has failed to establish by a convincing preponderance of the

evidence Taylor’s conduct was prejudicial to the administration of justice

under rule 32:8.4(d).

      IV. Sanction.

      The   appropriate    sanction   is   determined    by   the   particular

circumstances of each case. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Ackerman, 786 N.W.2d 491, 497 (Iowa 2010). We do, however, seek a

degree of consistency in our disciplinary cases with respect to sanctions.
                                      14

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Clauss, 711 N.W.2d 1, 4 (Iowa

2006). While we give respectful consideration to recommendations of the

commission, “the matter of sanction is solely within the authority of this

court.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Morrison, 727 N.W.2d
115, 119 (Iowa 2007) (citation and internal quotation marks omitted). In

determining the appropriate sanction, the court weighs the aggravating

and mitigating circumstances and considers “ ‘the nature of the

violations, the need for deterrence, protection of the public, maintenance

of the reputation of the bar as a whole, and the [attorney’s] fitness to

continue in the practice of law.’ ” Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Liles, 808 N.W.2d 203, 206 (Iowa 2012) (quoting Comm. on Prof’l Ethics

& Conduct v. Blomker, 379 N.W.2d 19, 21 (Iowa 1985)).

       We first consider the mitigating factors. We note Taylor has taken

responsibility for her actions. We have held that such forthrightness is a

mitigating factor to be considered in calibrating the appropriate sanction.

See Thomas, 794 N.W.2d at 295 (noting attorney’s admission of

responsibility is a mitigating factor).

       Taylor has also limited her appellate practice following the Norin

and Coleman matters. For what remains of her appellate practice, Taylor

has implemented new policies and procedures in her office to ensure

deadlines are met.       See id. (noting implementation of new office

procedures to ensure missed deadlines do not recur is a mitigating

factor).

       We also note that Taylor maintains a law practice that allows

persons with modest means to obtain representation in family law

matters. She charges a modest hourly rate which provides her clients

with access to the courts for an affordable fee.           Providing legal

representation to an underserved part of the community is a significant
                                     15

mitigating factor. See Comm. on Prof’l Ethics & Conduct v. Borchart, 392
N.W.2d 491, 492 (Iowa 1986) (agreeing with commission’s observation

that attorney’s service on behalf of the disadvantaged was a mitigating

factor).

       Finally, Taylor cites stress related to personal issues involving the

dissolution of her marriage and subsequent child custody dispute.

Although such personal issues do not excuse ethical violations, they may

be a mitigating factor in determining sanctions.      See Van Ginkel, 809
N.W.2d at 110.

       Turning to the aggravating factors, we note Taylor received a public

reprimand in 2005 for neglect of a client matter and failure to provide

upon request an accounting of a client’s retainer.      The details of this

matter are not provided in the record of this proceeding.       Taylor also

received a temporary suspension in 2010, but the temporary suspension

was lifted a day later and appears to have been the result of a mail or

administrative error, was cured within hours of the suspension, and is of

little consequence for purposes of this proceeding.

       The most troublesome feature in this case is the misrepresentation

to Norin regarding the dismissal. As we stated in Hohenadel, “[t]he court

system and the public we serve are damaged when our officers play fast

and loose with the truth.”      Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Hohenadel, 634 N.W.2d 652, 656 (Iowa 2001) (citation and

internal quotation marks omitted). Yet the conduct in this case is less

egregious than that found in other cases imposing a greater sanction.

See Daggett, 653 N.W.2d at 381–82 (imposing sixty-day suspension for

conduct involving neglect, misrepresentation, and failure to respond to

the Board’s inquiries when client was harmed); Hohenadel, 634 N.W.2d

at 657 (imposing four-month suspension for attorney with history of
                                       16

unethical conduct who engaged in conduct involving misrepresentation

and neglect resulting in harm to the attorney’s clients); Comm. on Prof’l

Ethics & Conduct v. Horn, 379 N.W.2d 6, 8–10 (Iowa 1985) (holding

failure to cooperate with committee, neglect in one matter, and

misrepresentations    to   decedent’s    daughter     warranted    three-month

suspension).     Taylor’s conduct is closer, though not identical, to

misrepresentation cases in which we imposed a public reprimand. See

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cannon, 789 N.W.2d 756, 760

(Iowa 2010) (holding misrepresentation involving plagiarism warranted

public reprimand); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Newman,

748 N.W.2d 786, 788–89 (Iowa 2008) (holding misrepresentation in form

of forging judge’s signature warranted public reprimand in absence of

prior disciplinary history).

      We agree with the commission’s conclusion that, under all the

facts and circumstances of this case, a public reprimand is the

appropriate    sanction.       We   further   agree   with   the   commission’s

observation that future violations may well produce a different result.

      V. Conclusion.

      For the reasons expressed above, Karen Taylor is publically

reprimanded for the ethical violations cited in this opinion.

      ATTORNEY REPRIMANDED.